      Case 4:19-cv-03867-JST Document 28 Filed 03/31/20 Page 1 of 5


 1   TYCKO & ZAVAREEI LLP
     Annick M. Persinger (SBN 272996)
 2   Maren I. Christensen (SBN 320013)
     apersinger@tzlegal.com
 3   mchristensen@tzlegal.com
     1970 Broadway, Suite 1070
 4   Oakland, CA 94612
     Telephone (510) 254-6808
 5   Facsimile (202) 973-0950

 6   TYCKO & ZAVAREEI LLP
     Hassan A. Zavareei (SBN 181547)
 7   hzavareei@tzlegal.com
     1828 L Street, NW, Suite 1000
 8   Washington, DC 20036
     Telephone (202) 973-0900
 9   Facsimile (202) 973-0950

10
     Attorneys for Plaintiff Jamie Young
11   (Additional Counsel on Signature Page)

12
                                  UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14
                                              OAKLAND DIVISION
15
     JAMIE YOUNG, on behalf of herself and all        Case No. 4:19-cv-3867-JST
16   others similarly situated,
                                                      STIPULATION AND [PROPOSED] ORDER
17                       Plaintiff,                   TO ADJOURN CASE MANAGEMENT
                                                      CONFERENCE, VACATE CASE
18          v.                                        MANAGEMENT STATEMENT
                                                      DEADLINE, AND STAY CASE PENDING
19   BANK OF AMERICA, N.A.,                           DECISION IN FACEBOOK, INC. V.
                                                      DUGUID, NO. 19-511 (S. CT.)
20                       Defendant.
                                                      Judge:     Hon. Jon S. Tigar
21

22

23

24

25

26

27

28

                                                                        STIP. AND [PROPOSED] ORDER
                                                                                      TO STAY CASE
                                                                         CASE NO. 4:19-CV-3867-JST
         Case 4:19-cv-03867-JST Document 28 Filed 03/31/20 Page 2 of 5


 1          Plaintiff Jamie Young and Defendant Bank of America, N.A. (herein, “Parties”) jointly

 2   and respectfully agree and request that the Court adjourn the currently scheduled case management

 3   conference, vacate the case management statement deadline, and stay this matter for a limited time

 4   until the pending Petition for Writ of Certiorari is resolved in Facebook, Inc. v. Duguid, No. 19-

 5   511 (S. Ct.).1 The Parties will notify this Court within seven (7) days of the Supreme Court’s

 6   decision to grant, deny, hold in abeyance, or otherwise dispose of Facebook’s currently pending

 7   Petition for Writ of Certiorari in the Duguid matter, pursuant to the stipulation set forth below.

 8          On January 10, 2020, the Supreme Court granted review of the certiorari petition in Barr

 9   v. American Association of Political Consultants, Inc. (AAPC), No. 19-631 (S. Ct.), https://

10   www.supremecourt.gov/search.aspx?filename=/docket/docketfiles/html/public/19-631.html.               In

11   AAPC, the Supreme Court will decide “[w]hether the government-debt exception to the TCPA’s

12   automated-call restriction violates the First Amendment, and whether the proper remedy for any

13   constitutional violation is to sever the exception from the remainder of the statute.” AAPC, No.

14   19-631 (S. Ct.), Question Presented, https://www.supremecourt.gov/qp/19-00631qp.pdf. The

15   Supreme Court is expected to issue its decision in AAPC no later than June of 2020.

16          In addition to AAPC, pending before the Supreme Court is a certiorari petition in the

17   Facebook, Inc. v. Duguid case that presents the same constitutionality question, as well as a

18   question about the statutory meaning of the TCPA’s automated call-restriction; specifically, the

19   proper interpretation of “automatic telephone dialing system.” Facebook v. Duguid, No. 19-511.

20   The Supreme Court first considered the Facebook v. Duguid petition at its conference on January

21   24, 2020, but has not yet announced its decision as to the petition.

22          Given that the Supreme Court’s resolution of Facebook, Inc. v. Duguid may affect this

23   case, the Parties agree that adjourning the case management conference, vacating the case

24   management statement deadline, and staying the matter pending the resolution of the certiorari

25   petition in Duguid will conserve judicial resources and avoid needless expenses. The Parties thus

26   STIPULATE that:

27
     1
       The docket for Facebook, Inc. v. Duguid, No. 19-511 (S. Ct.) is publicly available at
28   https://www.supremecourt.gov/search.aspx?filename=/docket
     /docketfiles/html/public/19-511.html.
                                                                             STIP. AND [PROPOSED] ORDER
                                                       2                                   TO STAY CASE
                                                                              CASE NO. 4:19-CV-3867-JST
         Case 4:19-cv-03867-JST Document 28 Filed 03/31/20 Page 3 of 5


 1          1.      The proposed limited stay until the Supreme Court issues an order granting,

 2                  denying, holding in abeyance, or otherwise disposing of the pending certiorari

 3                  petition in Facebook, Inc. v. Duguid, is appropriate, will not prejudice either party,

 4                  will conserve judicial resources, and will best serve the orderly course of justice;

 5          2.      The following dates should be vacated: (i) the case management conference

 6                  scheduled for April 7, 2020, and (ii) the case management statement deadline of

 7                  March 31, 2020;

 8          3.      If the Supreme Court denies the pending certiorari petition in Facebook v. Duguid,

 9                  the Parties stipulate that within seven (7) days of that denial, they will file a Joint

10                  Case Management Conference Statement and request that a Case Management

11                  Conference be set expeditiously, and that the current stay will last until the Court

12                  holds the Case Management Conference;2

13          4.      If the Supreme Court grants the pending certiorari petition in Facebook v. Duguid,

14                  the Parties stipulate that this litigation should remain stayed pending a decision on

15                  the merits by the Supreme Court and will so notify this Court within seven (7) days

16                  of a grant of certiorari, and further agree that they will alert this Court within seven

17                  (7) days of a ruling by the Supreme Court on the merits via a Joint Report outlining

18                  the Parties’ positions in light of that decision;

19          5.      If the Supreme Court does not grant or deny, but holds in abeyance or otherwise

20                  disposes of the pending certiorari petition in Facebook v. Duguid, the Parties will

21                  notify this Court via a Joint Report within seven (7) days of such a decision, and

22                  will include in that report a proposal for next steps in this case.

23          IT IS SO STIPULATED.

24

25

26
     2
27     Defendant notes that it reserves its right to renew its request for a stay of litigation in light of
     the Supreme Court’s consideration of Barr v. AAPC should the Supreme Court deny the pending
28   certiorari petition in Facebook v. Duguid. Plaintiff does not believe the Supreme Court’s
     consideration of Barr v. AAPC alone merits a stay of litigation in the present case.
                                                                              STIP. AND [PROPOSED] ORDER
                                                        3                                   TO STAY CASE
                                                                               CASE NO. 4:19-CV-3867-JST
       Case 4:19-cv-03867-JST Document 28 Filed 03/31/20 Page 4 of 5


 1
                                        Respectfully submitted,
 2
     Dated: March 31, 2020              TYCKO AND ZAVAREEI LLP
 3
                                        By: /s/ Annick M. Persinger
 4                                      Annick M. Persinger (SBN 272996)
                                        Maren I. Christensen (SBN 320013)
 5                                      apersinger@tzlegal.com
                                        mchristensen@tzlegal.com
 6                                      1970 Broadway, Suite 1070
                                        Oakland, CA 94612
 7                                      Telephone (510) 254-6808
                                        Facsimile (202) 973-0950
 8
                                        Hassan A. Zavareei (SBN 181547)
 9                                      hzavareei@tzlegal.com
                                        1828 L Street, NW, Suite 1000
10                                      Washington, DC 20036
                                        Telephone (202) 973-0900
11                                      Facsimile (202) 973-0950
12                                      TERRELL MARSHALL LAW GROUP PLLC
13                                      Beth E. Terrell (SBN 178181)
                                        Jennifer R. Murray (pro hac vice)
14                                      bterrell@terrellmarshall.com
                                        jmurray@terrellmarshall.com
15                                      936 North 34th Street, Suite 300
                                        Seattle, WA 98103
16                                      Telephone (206) 816-6603
                                        Facsimile (206) 319-5450
17
                                               Attorneys for Plaintiff
18

19   Dated: March 31, 2020              SNELL & WILMER LLP

20                                      By: /s/ Becca J. Wahlquist___________
                                        Becca J. Wahlquist (SBN 215948)
21                                      bwahlquist@swlaw.com
                                        350 S. Grand Avenue, Suite 3100
22                                      Los Angeles, CA 90071
                                        Telephone (213) 929-2500
23                                      Facsimile (213) 929-2525

24                                             Attorneys for Defendant

25

26

27

28

                                                                    STIP. AND [PROPOSED] ORDER
                                           4                                      TO STAY CASE
                                                                     CASE NO. 4:19-CV-3867-JST
       Case 4:19-cv-03867-JST Document 28 Filed 03/31/20 Page 5 of 5


 1                                            ATTESTATION
 2          In compliance with Local Rule 5-1(i)(3), I attest that I am the ECF user whose identification
 3   and password is being used to file this Stipulation and [Proposed] Order to Adjourn Case
 4   Management Conference, Vacate Case Management Statement Deadline, and Stay Case Pending
 5   Decision in Facebook, Inc. v. Duguid, No. 19-511 (S. Ct.), and that all signatories on whose behalf
 6   this filing is submitted concur in its content and have authorized its filing.
 7

 8   Dated: March 31, 2020                              /s/ Annick M. Persinger
 9                                                      Annick M. Persinger

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                              STIP. AND [PROPOSED] ORDER
                                                        5                                   TO STAY CASE
                                                                               CASE NO. 4:19-CV-3867-JST
